Citation Nr: 1537078	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a service-connected psychiatric disorder prior to September 26, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from January 2001 to July 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

Prior to September 26, 2014, the Veteran's service-connected psychiatric disorder included sleep impairment, a depressed mood, anxiety, short attention span, panic attacks when entering military installations, and self-isolation that resulted in occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

For the period of time prior September 26, 2014 the criteria for a disability rating in excess of 30 percent for a service-connected psychiatric disorder were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran was provided the requisite notice with respect to the claim for an increased rating in a letter dated June 2010 was prior to the initial RO rating decision denying the benefits sought in December 2010.  See Mayfield v. Nicholson, 

444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor the representative has alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded her the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Veteran's service-connected psychiatric disorder has been variously diagnosed as acute distress disorder; adjustment disorder, with mixed anxiety and depressed mood; and most recently as posttraumatic stress disorder (PTSD).  She filed her claim for an increased disability rating in May 2010.  A December 2010 rating decision granted an increased rating of 30 percent effective May 17, 2010, the date of claim.  Effective September 26, 2014 an increased disability rating of 100 percent was granted, along with changing 

the narrative description of her service-connected disability to PTSD.  Accordingly, the only issue remaining on appeal is entitlement to a disability rating in excess of 30 percent for the period of time prior to September 26, 2014.  

Prior to September 2014, the Veteran's service-connected psychiatric disorder was variously rated under Diagnostic Code 9413 for anxiety disorder and Diagnostic Code 9440 for chronic adjustment disorder.  All psychiatric disorders are rated in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under the general rating formula a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and 

hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation for PTSD is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.   A GAF score of 41-50 is assigned where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

In July 2010, a VA mental health examination of the Veteran was conducted.  The Veteran reported insomnia and depressed mood despite being prescribed medication.  On mental status examination there was no evidence of delusions, hallucinations, impairment of thought process, suicidal or homicidal ideation, memory impairment, or panic attacks.  She reported having depressed mood and anxiety daily and that she tended to isolate herself.  She also reported nightly sleep impairment.  The diagnosis was acute stress disorder and a GAF score of 60 was assigned.  However, the examiner also indicated that the Veteran had total occupational and social impairment with no social life, and no ability to function at 

work based on depression, anxiety, isolation, and fatigue.  Interestingly, the GAF score of 60 assigned by the examiner does not represent total occupational and social impairment.

Private medical records from the Veteran's family care physician note a diagnosis of depression.  VA records reveal that the Veteran was seen for mental health treatment sessions from July to November 2010.  In a July 2010 treatment note she reported increased anxiety, feeling hopeless at times, worthless, and that she isolates herself.  She denied suicidal or homicidal thoughts.  She also reported being married for 10 years, and that relationship was good, and that they had two girls.  She also reported that she resigned her job last month due to being overwhelmed and having too much work, working seven days a week, and not being able to take any time off.  A GAF of 68 was noted.  Follow-up continued through November 2010, with the Veteran being medication compliant and developing coping skills.  

In October 2010, another VA mental disorders examination of the Veteran was conducted.  The examiner reviewed the evidence of record and the Veteran's medical history, and noted that the Veteran was prescribed medication and therapy to treat "generally mild to occasionally moderate psychiatric conditions: depression and anxiety.  Frequency varies from daily to weekly depending on the symptom."  Mental status examination revealed the Veteran was oriented, her mood was depressed, and she was easily distracted with a short attention span.  Her reported sleep impairment was hypersomnia, with sleeping a lot, which was the opposite of that reported on the prior examination.  She reported having panic attacks when having to enter a military base.  The Veteran stated that she quit her job three months earlier "due to being overwhelmed having too much work."  The diagnosis was adjustment disorder, with mixed anxiety and depressed mood.  A GAF of 65 was assigned.  The examiner indicated that the service-connected psychiatric disorder did not result in total occupational and social impairment, but resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

VA treatment records from November 2012 to February 2013 show treatment for adjustment disorder, with symptoms of anxiety.  In January 2013 a VA examination of the Veteran was conducted in conjunction with her claim for service connection for PTSD.  The examiner noted an existing psychiatric diagnosis of mood disorder, and that the Veteran did not meet the criteria for a diagnosis of PTSD.  A GAF of 62 was assigned.  The examiner indicated that the Veteran's level of functioning was an occasional decrease in work efficiency, with intermittent periods of inability to perform occupational tasks, but with generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Vet Center records dated January to May 2013 reveal that the Veteran was seen for symptoms of adjustment difficulties and anxiety.    

During the period of time prior to September 26, 2014, the Veteran's service-connected psychiatric disorder warrants a 30 percent evaluation, but no more.  While the July 2010 VA examination indicated that the Veteran had total impairment in narrative form, the examiner also indicated that a GAF score of 60 was appropriately assigned, which is not indicative of total impairment.  As this examination report provides conflicting evaluations of the Veteran's level of functioning without supporting rationale as to why the two differing assessments of functioning were given, it lacks probative value in providing the evidence necessary to rate the Veteran's psychiatric disorder.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). 

All of the other medical evidence of record reveals that during the period of time prior to September 26, 2014, the level of disability caused by the Veteran's service-connected psychiatric disorder do not meet the criteria of the assignment of a rating in excess of a 30 percent disability rating.  Symptoms of the Veteran's service-connected psychiatric disorder included sleep impairment, a depressed mood, anxiety, short attention span, panic attacks when entering military installations, and self-isolation that resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although she was generally functioning satisfactorily.  

There was no evidence of delusions, hallucinations, impairment of thought process, suicidal or homicidal ideation, memory impairment, or weekly panic attacks.  The Veteran was married and had a good relationship with her husband and children.  Accordingly, for the period of time prior to September 26, 2014 a disability rating in excess of 30 percent for the service-connected psychiatric disorder is not warranted.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate prior to September 26, 2014.  The Veteran's service-connected psychiatric disorder was evaluated as a 

mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9413 and 9440, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to September 26, 2014, the Veteran's service-connected psychiatric disorder included sleep impairment, a depressed mood, anxiety, short attention span, panic attacks when entering military installations, and self-isolation that resulted in occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 30 percent disability rating.  Evaluations in excess of 30 percent are provided for certain manifestations of the Veteran's service-connected psychiatric disorder prior to September 26, 2014, but the medical evidence demonstrates that those manifestations are not present in this case.  There was no evidence of delusions, hallucinations, impairment of thought process, suicidal or homicidal ideation, memory impairment, or weekly panic attacks; and the Veteran had a good relationship with her husband and children.  The criteria for a 30 percent rating reasonably describe the Veteran's disability level and symptomatology prior to September 26, 2014.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Codes 9413, 9440; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder prior to September 26, 2014, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected psychiatric disorder varied to such an extent that a rating greater or less than 30 percent would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent prior to September 26, 2014, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

A disability rating in excess of 30 percent for a service-connected psychiatric disorder prior to September 26, 2014, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


